Defendant, in this tort action, is sued in her representative capacity as administratrix of the estate of Eugene Lackey, deceased. It is the established rule in this jurisdiction (Brown v. Floyd, 163 Ala. 317, 50 So. 995), in harmony with the current of authority elsewhere (24 Corpus Juris, 128; 11 R.C.L. p. 172), that the estate of a deceased person cannot be held liable for the torts of the personal representative. The liability, if any, is individual only. The complaint states no cause of action against defendant in her representative capacity, and, any other question aside, the demurrer thereto was properly sustained.
Let the judgment stand affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.